MEMORANDUM**
The district court properly granted Appellee Virginia Haworth’s (“Haworth”) motion for summary judgment. Appellant Timothy Clarke (“Clarke”) admitted that Haworth’s alleged comment that Clarke was an informant was not the actual cause of the assaults against him. Since Clarke failed to raise a genuine issue of material fact that Haworth’s alleged deliberate indifference was the actual and proximate cause of his injuries, summary judgment was appropriate. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.